Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.


     RONALD E. GREEN,

            Plaintiff,

     vs.

     KEVIN K. McALEENAN, as acting Secretary
     of the United States Department of Homeland
     Security,

           Defendant.
     __________________________________________/

                         COMPLAINT AND JURY TRIAL DEMAND

            Plaintiff RONALD E. GREEN, through undersigned counsel, sues Defendant

     KEVIN K. McALEENAN, as acting Secretary of the United States Department of

     Homeland Security (“DHS”), and alleges as follows:

            1.      This is an action for unlawful disability discrimination and harassment,

     and unlawful retaliation in violation of Sections 501 and 504a(a)(1) of the Rehabilitation

     Act, 29 U.S.C. §§791 and 794a(a)(1) (“Rehabilitation Act”). In addition, this is an action

     for unlawful retaliation in violation of Title VII of the Civil Rights Act of 1964, as

     amended, (“Title VII”).

            2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331

     (federal question) and the provisions of the Rehabilitation Act and Title VII.

            3.      Venue is proper in this Court because all actions and claims asserted

     herein occurred within the Southern District of Florida.
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 2 of 15



            4.      Plaintiff is, and at all relevant times has been, a resident of Miami-Dade

     County, Florida, and is sui juris. Plaintiff is an African-American who was employed by

     Defendant in its U.S. Immigrations and Customs Enforcement (“ICE”) division for over

     19 years until May 31, 2018 when, due to disability discrimination, a failure to provide

     him a reasonable accommodation, retaliation, and a hostile work environment that

     Plaintiff suffered as alleged hereinbelow, Plaintiff felt compelled to take early retirement

     from Defendant. At all relevant times hereto, and as of the date of his taking early

     retirement, Plaintiff was employed by ICE as a Senior Intelligence Research Specialist,

     GS-0132-13/8, in the ICE Office of Intelligence in Miami, Florida.

            5.      Defendant is the acting Secretary of the United States Department of

     Homeland Security (“DHS”). He is being sued here in his official capacity as the acting

     head of the DHS, which was at all relevant times hereto, and still is, an agency of the

     federal government and was at all relevant times Plaintiff’s employer.

            6.      In or about March 2013, Plaintiff was diagnosed with post-traumatic stress

     disorder (“PTSD”), a permanent disabling condition. Plaintiff’s PTSD was and still is a

     qualifying disability under the Rehabilitation Act in that it was and still is an impairment

     that limits Plaintiff in the performance of one or more major life activities, including but

     not limited to sleeping, cognitive functioning, concentrating, breathing properly, and

     thinking.

            8.      For most of his 19-plus years with the agency and until January 2017,

     Plaintiff was never disciplined and had received consistently excellent performance

     evaluations.




                                                  2
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 3 of 15



            9.        After learning of his PTSD diagnosis in March 2013 and commencing

     treatment therefor, Plaintiff notified his then management team of his disabling condition.

     Upon Plaintiff’s request to his then management, and consistent with his treating

     psychiatrist’s    and   psychologist’s    recommendations,      Plaintiff   was    informally

     accommodated for his PTSD by not being required to do intelligence briefings, which

     entailed public speaking-style presentations that were extremely stressful for Plaintiff and

     exacerbated his PTSD. Until the beginning of 2017, Plaintiff was able to fully and

     successfully perform his job without having to conduct the intelligence briefings and his

     annual performance evaluations were consistently excellent, including a rating of

     “Achieved Excellence” for 2016.

            10.       At the beginning of 2017, however, there was a management change at the

     Special Agent in Charge (“SAC”) and the duty section, the Special Agent in Charge

     Intelligence Program (“SIP”), in which Complainant was employed as a Senior

     Intelligence Research Specialist. The new management team consisted of SAC Mark

     Selby (Plaintiff’s fourth-line supervisor), Deputy SAC Anthony Salisbury (Plaintiff’s

     third-line supervisor), Chief Intelligence Officer (“CIO”) Jacob Dumansky (Plaintiff’s

     second-line supervisor), and Plaintiff’s first line supervisor, Jada Orr (a/k/a “Jada Keltz”).

            11.       In January 2017, Plaintiff informed the new Deputy SAC, Mr. Salisbury,

     and the CIO, Mr. Dumansky, of his PTSD and his need for accommodation in not being

     required to conduct the intelligence briefings.           However, instead of receiving

     understanding and cooperation from Messrs. Salisbury and Dumansky, Plaintiff received

     only resistance and negative feedback. When Plaintiff refused to do the January 2017

     intelligence briefing because of his PTSD and thereafter asked to speak directly and in




                                                   3
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 4 of 15



     private with the SAC, Mr. Selby, about the situation and his PTSD, he was admonished

     by Mr. Salisbury for going outside the chain of command and then received from Mr.

     Salisbury a written counselling dated February 6, 2017, a copy of which is attached as

     Exhibit “A”. The counselling threatened Plaintiff with further disciplinary action if he

     did not comply in the future.

            12.     On several occasions in early February 2017, and continuing throughout

     2017, Plaintiff was called into meetings with Deputy SAC Salisbury and CIO Dumansky,

     both of whom were aware of his PTSD, and was subjected to intimidation and

     interrogation tactics, including being interrogated about his refusals to conduct the

     intelligence briefings. These intimidation and interrogation tactics exacerbated Plaintiff’s

     PTSD and its symptoms.

            13.     On February 7, 2017, Plaintiff submitted a formal written request for

     reasonable accommodation for his PTSD in which he requested the accommodation,

     previously provided to him by the prior management team, of being excused from

     conducting the intelligence briefings. A copy of that reasonable accommodation request

     is attached as Exhibit “B”. Plaintiff’s reasonable accommodation request was denied on

     June 14, 2017 by SAC Selby, with no reasonable alternative accommodation being

     offered or provided. A copy of Mr. Selby’s denial is attached as Exhibit “C”.

            14.     On February 25, 2017, Plaintiff filed with the ICE Office of Professional

     Responsibility (“OPR”) a grievance of Mr. Salisbury’s written counseling as well as

     other actions, including but not limited to the interrogation and intimidation tactics, that

     had been taken against him by members of the new management, including his

     supervisor, Ms. Orr, alleging that such actions by the new management team had created




                                                  4
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 5 of 15



     a hostile work environment for Plaintiff. A copy of that grievance is attached as Exhibit

     “D”. In this grievance, Plaintiff mentioned that the actions may have been taken against

     him due to his African-American race and/or age, and in particular his PTSD. Plaintiff

     also mentioned in his grievance that he was suffering hostile adverse conduct by

     management, including that of Ms. Orr, while he was out of work on workers’

     compensation leave for a back injury and also because he had to take leave for major

     dental surgery. Although apparently members of Plaintiff’s management team were

     interviewed about Plaintiff’s grievance, and thus were made aware not only of his PTSD

     but also of his complaints of discrimination and harassment, no corrective or remedial

     action was ever taken by Defendant.

            15.     On June 3, 2017, Plaintiff filed a second grievance with the ICE OPR

     concerning his continuing exposure to a hostile work environment from his management

     team, specifically Messrs. Salisbury and Dumansky and Ms. Orr. A copy of this second

     grievance is attached as Exhibit “E”. In this second grievance, Plaintiff stated among

     other things that the continuing actions being taken against him were due to

     discrimination and retaliation, and in particular because of his PTSD.       To date, no

     corrective or remedial action was ever taken by Defendant on Plaintiff’s complaint.

            16.     On September 19, 2017, Plaintiff received another written counselling,

     this time from the Chief Intelligence Officer, Mr. Dumansky, one of the persons who,

     with Mr. Salisbury and Ms. Orr, had engaged in conduct that had created the

     discriminatory and hostile work environment of which Plaintiff had complained in his

     February 25, 2017 and June 3, 2017 grievances. A copy of this second write-up is

     attached as Exhibit “F”. This second counselling was again for Plaintiff’s not agreeing to




                                                 5
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 6 of 15



     perform an intelligence briefing, a situation that Messrs. Salisbury and Dumansky, and

     Ms. Orr had repeatedly been made aware by Plaintiff would exacerbate his PTSD.

     Plaintiff was also written up for not preparing a “counter-intelligence assessment”,

     something that he had not been trained or instructed how to do and had asked Ms. Orr to

     help him with, which request for help Ms. Orr, who admitted also to not being trained to

     do such paperwork, declined. Significantly, the write-up referenced the prior February 6,

     2017 written counselling.

            17.        On September 25, 2017, Plaintiff submitted an internal written complaint

     of discrimination to an EEO Counselor, Yves Kongolo, a copy of which is attached as

     Exhibit “G”, in which he complained of disability and race discrimination.

            18.        On October 2, 2017, Plaintiff submitted another formal request for

     reasonable accommodation to allow him to perform his job, as he had been doing,

     without having to do the intelligence briefings.      A copy of this second reasonable

     accommodation request is attached as Exhibit “H”. This request for accommodation was

     supplemented by a letter from Plaintiff’s undersigned attorney, dated January 23, 2018, a

     copy of which is attached as Exhibit “I”, in which an additional, temporary

     accommodation of transferring Plaintiff for 90 days to a different supervisor to allow him

     to address the then pending administrative and EEO issues with his supervisors was

     requested. These requests were denied by Ms. Orr on May 7, 2018, with no reasonable

     alternative accommodations offered or provided. A copy of Ms. Orr’s denial is attached

     as Exhibit “J”.




                                                   6
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 7 of 15



            19.     On October 2, 2017, Plaintiff, without justification, was removed by Mr.

     Salisbury from an additional work assignment in which he had been performing duties

     for approximately three years, that of Special Security Representative.

            20.     On October 12, 2017, Plaintiff received his Fiscal Year 2017 (“FY17”)

     performance evaluation which contained an unfair and inaccurate negative performance

     rating based on the disability-related issues over which he had received the written

     counsellings described hereinabove.      A copy of the negative FY 17 performance

     evaluation and the unfairly negative ratings is attached as Exhibit “K”.

            21.     On October 30, 2017, Plaintiff filed a third grievance with the ICE OPR

     complaining about the continuing hostile work environment he was being exposed to,

     including the write-ups and unfairly negative FY17 performance rating he had received.

     A copy of this third grievance is attached as Exhibit “L”. In this grievance, Plaintiff

     stated that the continuing actions that were being taken against him were due to

     discrimination and retaliation, and in particular because of his PTSD. No corrective or

     remedial action was taken on this grievance by Defendant.

            22.     On November 6, 2017, Plaintiff was formally disciplined by receiving an

     official Letter of Reprimand (“LOR”) from Mr. Salisbury, the person in management of

     whom Plaintiff had specifically complained in writing had been discriminating against

     him because of his PTSD and had retaliated against him because of his prior grievance

     and discrimination complaints.    A copy of this LOR is attached as Exhibit “M”. The

     basis of the LOR was Plaintiff’s opposition to the harassing and confrontational conduct

     that had been engaged in by Mr. Dumansky and Ms. Orr, the two other members of

     management of whom Plaintiff had specifically complained in writing had been




                                                  7
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 8 of 15



     discriminating against him because of his PTSD and had retaliated against him because

     of his prior grievances and complaints.

            23.     On November 6, 2017, Plaintiff also received a letter, a copy of which is

     attached as Exhibit “N”, authored by Mr. Dumansky that informed Plaintiff that he had

     been denied a Within Grade Increase (“WIGI”) because of his negative FY17

     performance rating. Plaintiff, through his undersigned counsel, requested reconsideration

     of this WIGI denial, but the request was denied because of the FY17 performance rating.\

            24.     By letter dated November 15, 2017, to Mr. Salisbury, with copy to

     Plaintiff’s EEO Counselor, Mr. Kongolo, a copy of which is attached as Exhibit “O”,

     Plaintiff’s undersigned counsel informed Mr. Salisbury of his representation of Plaintiff

     in the EEO proceedings, and further informed Mr. Salisbury that his actions in giving

     Plaintiff an unjustified and unfairly negative performance evaluation, coupled with the

     denial of the WIGI and the denial of Plaintiff’s requests for reasonable accommodation

     for his PTSD, were discriminatory and in retaliation for his internal complaints of

     discrimination and harassment. In that letter, Plaintiff’s undersigned counsel asked Mr.

     Salisbury to reconsider the denial of the WIGI, which had a seriously negative impact on

     Plaintiff’s financial condition and future retirement benefits.

            25.     By letter to Mr. Selby dated January 23, 2018 (attached as Exhibit “P”),

     Plaintiff’s undersigned counsel notified the SAC, Mr. Selby, as well as Deputy SAC

     Salisbury and the EEO Counselor, Mr. Kongolo, that Plaintiff had pending EEO claims

     and that he requested a 90-day transfer for Plaintiff to a new supervisor pending

     resolution of those claims, and to avoid the exacerbation of Plaintiff’s PTSD.        As




                                                   8
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 9 of 15



     discussed above, this request for a temporary accommodation was denied by Ms. Orr in

     her letter to Plaintiff dated May 7, 2018 (attached as Exhibit “J”).

            26.     On May 31, 2018, because of Defendant’s failure and refusal to provide

     Plaintiff with a reasonable accommodation for his PTSD, Defendant’s continuously

     hostile and harassing actions taken against Plaintiff through his supervisors, and facing

     the prospect of his PTSD continuing to worsen, Plaintiff, upon his psychiatrist’s and

     psychologist’s recommendations, effectuated his early, yet undesired, retirement from

     Defendant, losing substantial compensation as a result of reduced retirement benefits.

            27.     Plaintiff timely sought EEO counselling for his discrimination and

     retaliation claims, and more than 180 day has passed since Plaintiff commenced the EEO

     process and filed his EEOC Complaints of Discrimination, with no conclusive findings

     being reached by the EEOC.          Accordingly, Plaintiff has exhausted his applicable

     administrative remedies under the Rehabilitation Act prior to bringing this suit.

            28.     Plaintiff is entitled to recover his attorney’s fees as provided in 29 U.S.C.

     §794a(a)(3) and Title VII. In that regard, Plaintiff has hired the undersigned law firm to

     represent him and has agreed to pay the firm a reasonable fee for its services.

                  COUNT I – UNLAWFUL DISABILITY DISCRIMINATION

            29.     Plaintiff re-alleges paragraphs 1 through 28 as if set forth fully herein.

            30.     At all relevant times, Plaintiff had a qualifying disability – his PTSD -- that

     limited one or more of his major life activities, including but not limited to sleeping,

     cognitive functioning, concentrating, breathing properly, and thinking.

            31.     At all relevant times, Plaintiff was an individual with a qualified disability

     under the Rehabilitation Act who, with reasonable accommodation, could have performed




                                                    9
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 10 of 15



     the essential functions of his job as an Intelligence Research Specialist. However, as

     Plaintiff was subjected to continuing denials to be reasonably accommodated, harassment

     and retaliation from Defendant, Plaintiff’s disability was exacerbated to the point that his

     PTSD condition and its symptoms worsened, he was required by physician’s

     recommendations to increase his medical treatment, and ultimately, on his physician’s

     recommendations, had to take an early retirement from Defendant.

            32.     Plaintiff repeatedly requested reasonable accommodation from Defendant

     for his disability, but Defendant refused and failed to provide it or even to engage in the

     required interactive process to determine what if any reasonable accommodations were

     available. Instead, Plaintiff was subjected to continuous harassing and intimidating conduct

     by his supervisors, acting in the course and scope of their business, including but not limited

     to being interrogated and pressured by his supervisors in meetings, being unfairly

     reprimanded, being called “mad”, being given an unfairly negative FY17 performance

     evaluation, being denied the WIGI salary increase, being informed of removal from his

     position, and being constructively discharged by an early and otherwise undesired

     retirement.

            33.     Defendant violated the terms of the Rehabilitation Act by effectively

     denying Plaintiff his requested reasonable accommodations, not engaging in the required

     interactive process to arrive at a reasonable accommodation, and in not offering any other

     form of reasonable accommodation. Defendant also violated the Rehabilitation Act by

     harassing and forcing Plaintiff to perform duties against Plaintiff’s physician’s

     recommendations, intimidating Plaintiff in meetings because of his disability, unfairly

     reprimanding Plaintiff because of his disability, unfairly giving Plaintiff a negative




                                                   10
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 11 of 15



     performance review based on his disability, denying Plaintiff a salary increase because of

     his disability, and then compelling Plaintiff to take an early, otherwise undesired retirement.

               34.   As a direct and proximate result of Defendant’s actions in violating the

     Rehabilitation Act, Plaintiff has suffered, and continues to suffer, damages, including lost

     pay, lost benefits, and decreased retirement benefits, and compensatory damages in the form

     of past and present personal injuries (including exacerbation of pre-existing medical

     conditions), severe emotional distress, mental anguish, humiliation, and loss of dignity.

               WHEREFORE, Plaintiff demands judgment against Defendant for the following

     relief:

               A.    A declaration that Defendant’s conduct constitutes unlawful disability

     discrimination in violation of the Rehabilitation Act;

               B.    An award to Plaintiff of any lost pay, lost income, lost benefits, and lost

     retirement benefits due to a forced early retirement;

               C.    An award to Plaintiff of compensatory damages, including damages for

     emotional distress, mental anguish, humiliation, loss of dignity, and personal injuries;

               D.    An award to Plaintiff of interest;

               E.    An award to Plaintiff of costs and attorney’s fees;

               F.    An award to Plaintiff for any adverse tax consequences from any awarded

     and paid damages hereunder; and

               G.    Such further relief as the Court deems just and proper.

                         COUNT II – UNLAWUL DISABILITY HARASSMENT

               35.   Plaintiff re-alleges paragraphs 1 through 28, 30, 31, and 34 as if set forth

     fully herein.




                                                   11
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 12 of 15



               36.   Plaintiff was subjected to continuous harassing and intimidating conduct by

     his supervisors, acting in the course and scope of their business, including but not limited to

     being interrogated and pressured by his supervisors in meetings, being unfairly reprimanded,

     being called “mad”, being given an unfairly negative FY17 performance evaluation, being

     denied the WIGI salary increase, being informed of removal from his position, and being

     constructively discharged by an early and otherwise undesired retirement.

               WHEREFORE, Plaintiff demands judgment against Defendant for the following

     relief:

               A.    A declaration that Defendant’s conduct constitutes unlawful disability

     harassment in violation of the Rehabilitation Act;

               B.    An award to Plaintiff of any lost pay, lost income, lost benefits, and lost

     retirement benefits due to a forced early retirement;

               C.    An award to Plaintiff of compensatory damages, including damages for

     emotional distress, mental anguish, humiliation, loss of dignity, and personal injuries;

               D.    An award to Plaintiff of interest;

               E.    An award to Plaintiff of costs and attorney’s fees;

               F.    An award to Plaintiff for any adverse tax consequences from any awarded

     and paid damages hereunder; and

               G.    Such further relief as the Court deems just and proper.

                        COUNT III –UNLAWFUL DISABILITY RETALIATION

               37.   Plaintiff re-alleges paragraphs 1 through 25, 28, 30, 31, and 34 as if set forth

     fully herein.




                                                   12
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 13 of 15



               38.   Plaintiff engaged in protected activity under the Rehabilitation Act in that he

     filed and pursued both internal complaints of harassment and discrimination based on his

     disability, filed and pursued an EEO Charge of Discrimination based on his disability and

     for alleged retaliation, and filed and pursued requests for reasonable accommodation for his

     disability, as specifically alleged in paragraphs 13 through 15, 17, 18, 21, 24, and 25 above.

               39.   Defendant knew about Plaintiff’s protected activity at the time Defendant

     subjected Plaintiff to the adverse and harassing actions described and specifically alleged in

     paragraphs 16, 18, 19, 20, 22, 23, and 26 above. Defendant’s adverse actions were taken

     against Plaintiff because of Plaintiff’s having engaged in protected activity under the

     Rehabilitation Act.

               40.   Defendant’s adverse actions against Plaintiff following Plaintiff engaging in

     protected activity constitute unlawful retaliation against Plaintiff under the provisions of the

     Rehabilitation Act.

               WHEREFORE, Plaintiff demands judgment against Defendant for the following

     relief:

               A.    A declaration that Defendant’s conduct constitutes unlawful retaliation in

     violation of the Rehabilitation Act;

               B.    An award to Plaintiff of any lost pay, lost income, lost benefits, and lost

     promotional opportunities;

               C.    An award to Plaintiff of compensatory damages, including damages for

     emotional distress, mental anguish, humiliation, loss of dignity, and personal injuries;

               D.    An award to Plaintiff of interest;

               E.    An award to Plaintiff of costs and attorney’s fees;




                                                   13
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 14 of 15



             F.         An award to Plaintiff for any adverse tax consequences from any awarded

     and paid damages hereunder; and

             G.         Such further relief as the Court deems just and proper.

                        COUNT IV – UNLAWFUL TITLE VII RETALIATION

             41.        Plaintiff re-alleges paragraphs 1 through 28 as if set forth fully herein.

             42.        Plaintiff engaged in protected activity under Title VII in that he filed and

     pursued both internal complaints of harassment and discrimination based on his race, and

     filed and pursued an EEO Charge of Discrimination based on his race and for alleged

     retaliation, as specifically alleged in paragraphs 13 through 15, 17, 18, 21, 24, and 25 above.

             43.        Defendant knew about Plaintiff’s protected activity at the time Defendant

     subjected Plaintiff to the adverse and harassing actions described and specifically alleged in

     paragraphs 16, 18, 19, 20, 22, 23, and 26 above. Defendant’s adverse actions were taken

     against Plaintiff because of Plaintiff’s having engaged in protected activity under Title VII.

             44.        Defendant’s adverse actions against Plaintiff following Plaintiff engaging in

     protected activity constitute unlawful retaliation against Plaintiff under the anti-retaliation

     provisions of Title VII.

             45.        As a direct and proximate result of Defendant’s actions in violating Title

     VII’s anti-retaliation provisions, Plaintiff has suffered, and continues to suffer, damages,

     including lost pay, lost benefits, and decreased retirement benefits, and compensatory

     damages in the form of past and present personal injuries (including exacerbation of pre-

     existing medical conditions), severe emotional distress, mental anguish, humiliation, and

     loss of dignity.




                                                       14
Case 1:19-cv-24510-RNS Document 1 Entered on FLSD Docket 10/31/2019 Page 15 of 15



               WHEREFORE, Plaintiff demands judgment against Defendant for the following

     relief:

               A.      A declaration that Defendant’s conduct constitutes unlawful retaliation in

     violation of Title VII;

               B.      An award to Plaintiff of any lost pay, lost income, lost benefits, and lost

     promotional opportunities;

               C.      An award to Plaintiff of compensatory damages, including damages for

     emotional distress, mental anguish, humiliation, loss of dignity, and personal injuries;

               D.      An award to Plaintiff of interest;

               E.      An award to Plaintiff of costs and attorney’s fees;

               F.      An award to Plaintiff for any adverse tax consequences from any awarded

     and paid damages hereunder; and

               G.      Such further relief as the Court deems just and proper.

                                          DEMAND FOR JURY TRIAL

               Plaintiff hereby demands trial by jury of all issues so triable.

               DATED: October 31, 2019.

                                                        RODERICK V. HANNAH, ESQ., P.A.
                                                        Counsel for Plaintiff
                                                        8751 W. Broward Boulevard, Suite 303
                                                        Plantation, FL 33324
                                                        Telephone: 954/362-3800
                                                        Facsimile: 954/613-5902
                                                        Email: rhannah@rhannahlaw.com


                                                        By s/ Roderick V. Hannah
                                                             RODERICK V. HANNAH
                                                             Fla. Bar No. 435384




                                                      15
